Dowling, J.:
This appeal is taken from an order denying defendant’s motion to change the place of trial from Hew York county to Sullivan county on the ground of the convenience of witnesses. The action is brought to recover damages for the alleged negligence of the highway officers of the town of Bethel, in the county of Sullivan, in failing to keep the bridge known as the White Lake Brook bridge in said town in a safe condition as a result of which an automobile truck in which plaintiff was riding broke through said bridge, whereby plaintiff sustained injuries. The accident having occurred in Sullivan county, the main question involved in the case is the condition of said bridge, and defendant purposes to produce thirty-eight witnesses as to the issues directly involved, whose names are given, together with the facts as to which they are respectively to testify, all of them being residents of Sullivan coufity. The plaintiff purposes to call three witnesses who were upon the truck at - the time of the accident and certain unnamed officers or employees of the American Locomotive Company who are to be called as expert witnesses as to the weight of the truck, its general equipment and other facts refeiv *895ring to its construction and operation. These witnesses are all claimed to reside in the city of Hew York. It is apparent upon this statement of facts that the proper place for the trial of this action is Sullivan county. Plaintiff makes the contention that he will be unable to procure a fail-trial in said county, but the facts which he sets forth as warranting his inference to that effect are insufficient to justify the same. The order appealed from will, therefore, be reversed, with ten dollars costs and disbursements, and the motion to change the place of trial to Sullivan county granted, with ten dollars costs. Ingraham, P. J., McLaughlin, Laughlin and Scott, JJ., concurred. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.